In a medical malpractice action .to recover damages for personal injury, loss of services, etc., plaintiffs appeal from an order of the Supreme Court, Nassau County, entered December 20, 1965, which denied their motion for pretrial examination of a witness. Order reversed, without costs, and motion granted. The desired examination shall proceed within 10 days after completion of respondent’s pretrial examination of the plaintiff wife (see Lippiner v. Siris, 26 A D 2d 621) upon five days’ written notice by plaintiffs at a time and place fixed in said notice or at such other time and place as the parties may agree upon by written stipulation. In our opinion the record discloses adequate special circumstances which warrant the examination (cf. CPLR 3101, subd. [a], par. [4]). Ughetta, Acting P. J., Christ, Brennan, Hill and Benjamin, JJ., concur.